           Case 1:19-cv-01420-DAD-SAB Document 42 Filed 10/01/19 Page 1 of 3


 1   Meriel L. Darzen, Oregon State Bar (OSB) No. 113645
     Email: meriel@crag.org
 2   Ralph Bloemers, OSB No. 984172
     Email: ralph@crag.org
 3   Crag Law Center
     3141 E Burnside Street
 4   Portland, Oregon 97214
     Phone: (503) 525-2725 Fax: (503) 296-5454
 5   LEAD COUNSEL – Pro Hac Vice

 6   Attorneys for Plaintiffs Earth Island Institute, Greenpeace USA, and Sequoia Forestkeeper

 7   Daniel Galpern, OSB No. 061950
     Law Offices of Daniel M. Galpern
 8   2495 Hilyard St., Suite A
     Eugene, Oregon 97405
 9   Phone: (541) 968-7164 Fax: (971)244-9035
     Email: dan.galpern@gmail.com
10   Applicant Pro HacVice

11   Attorney for Plaintiff James Hansen

12   René P. Voss, California State Bar No. 255758
     Natural Resources Law
13   15 Alderney Road
     San Anselmo, CA 94960
14   Phone: (415) 446-9027 Fax: (267) 316-3414
     Email: renepvoss@gmail.com
15   LOCAL COUNSEL

16
                                  UNITED STATES DISTRICT COURT
17
                                 NORTHERN DISTRICT OF CALIFORNIA
18
                                     SAN FRANCISCO DIVISION
19
20                                                    No.: 3:19-cv-05792-LB
     EARTH ISLAND INSTITUTE, et al.
21                                                    SECOND DECLARATION OF CHAD
                   Plaintiffs,                        HANSON
22
            v.
23
     KIMBERLY NASH, et al.,
24
                   Defendants.
25
26
27
28
     No.: 3:19-cv-05792-LB – SECOND DECLARATION OF CHAD HANSON                Crag Law Center
                                                                              3141 E Burnside Street
                                                                              Portland, Oregon 97214
                                                                              Tel. 503-525-2725
           Case 1:19-cv-01420-DAD-SAB Document 42 Filed 10/01/19 Page 2 of 3


 1          I, Chad Hanson, pursuant to the provisions of 28 U.S.C § 1746, do declare as follows:
 2          1.        My name is Chad Hanson and I am over 21 years of age.
 3
            2.        I submit this second declaration in support of the plaintiffs’ Motion for
 4
     Temporary Restraining Order and Preliminary Injunction in this case regarding the Forest
 5
     Watershed Health Program (FWHP) logging project, which is consists of post-fire clearcutting
 6
 7   and forest habitat removal activities on thousands of acres on the Stanislaus National Forest in

 8   the Rim fire area. I have personal knowledge of the matters stated herein and, if called as a
 9   witness, would and could competently testify thereto. I declare, under penalty of perjury, that the
10
     foregoing is true and correct to the best of my knowledge and recollection.
11
            3.        My qualifications are set forth in my first declaration.
12
13          4.        I work for the John Muir Project of the Earth Island Institute. My duties include

14   commenting on and engaging in the planning and execution of projects on the Stanislaus

15   National Forest and other national forests in California.
16
            5.        On June 6, 2019 I received a letter via email from Jamie Rosen, General Counsel
17
     for the USDA. A copy of that letter is found at Dkt #30-1. This letter is similar to others I have
18
     received from Mr. Rosen in the past and have been shown by other conservation groups. I have
19
20   previously responded to these letters in good faith, but the outcome has never resulted in any

21   meaningful change to the agency’s actions. Given my past experience, I did not believe that Mr.
22   Rosen would investigate the new information I had provided in good faith.
23
            6.        Instead of responding directly to Mr. Rosen, since I am not an attorney and Earth
24
     Island was unrepresented with respect to the current matter at that time, I continued to engage
25
     with Forest Service staff regarding the proposed FWHP logging project. Earth Island Institute,
26
27   along with other groups, ultimately sent one final letter to HUD and HCD on August 14, 2019

28   (Dkt. #28-10).
     No.: 3:19-cv-05792-LB – DECLARATION OF CHAD HANSON - 1                        Crag Law Center
                                                                                   3141 E Burnside Street
                                                                                   Portland, Oregon 97214
                                                                                   Tel. 503-525-2725
           Case 1:19-cv-01420-DAD-SAB Document 42 Filed 10/01/19 Page 3 of 3


 1          7.      I also attempted to secure counsel but I was unable to do so until later in the
 2   summer of 2019.
 3
            8.      I redoubled my efforts after I determined that logging had begun on August 15,
 4
     2019. I did not delay and I have no interest in delay. Rather I worked overtime and with great
 5
     haste to pursue this matter.
 6
 7          9.      In my first declaration, I inadvertently attached the incorrect document as Exhibit

 8   8. Attached hereto is the June 6, 2018 letter to HUD that was intended to be Exhibit 8 to my first
 9   declaration.
10
            10.     In 2018, I was interviewed by a filmmaker about the Rim Fire and the Camp Fire.
11
     The film contains footage from areas burned by both fires, as well as footage of recovering areas
12
13   and wildlife and it can be viewed here: https://youtu.be/QdtD6h2NRxU.

14          Executed on October 1, 2019 in Big Bear City, California.

15
16
17                                         _____________________
                                           Chad Hanson
18
19
20
21
22
23
24
25
26
27
28
     No.: 3:19-cv-05792-LB – DECLARATION OF CHAD HANSON - 2                       Crag Law Center
                                                                                  3141 E Burnside Street
                                                                                  Portland, Oregon 97214
                                                                                  Tel. 503-525-2725
